Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered June 1, 1989, convicting defendant, after a jury trial, of attempted grand larceny in the third and fourth degrees and sentencing him to concurrent prison terms of from 2 to 4 years and one year, respectively, to run concurrently with two l-to-3-year prison terms imposed pursuant to defendant’s plea of guilty under indictments numbered 8303/86 and 8518/86, unanimously affirmed.
The People sufficiently established the value of the vehicle to support the attempted larceny convictions. The People’s witness, a licensed appraiser, testified the actual value of the car was approximately $4,650, less the minor costs associated with refinishing scratches on the car’s body and replacing the windshield. Photographs of the car’s interior and exterior were offered into evidence and presented to the jury. Moreover, testimony from both the People’s appraiser and the
*160Honda’s owner indicated that the car was in "good” condition. The fact that defendant’s expert appraiser arrived at an actual value figure of $2,990 raised a credibility issue for the jury to resolve. Notably, the defense appraiser’s expertise was discredited by his admission, on cross-examination, that he, inter alia, did not test-drive the automobile in question. Concur—Ross, J. P., Rosenberger, Asch, Kassal and Wallach, JJ.